Exhibit 10.67

For Use After January 1, 2012

Time Warner Cable Inc.

Restricted Stock Unit Agreement for Non-Employee Directors

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

TIME WARNER CABLE INC. (the “Company”) and I agree that these RSUs (defined
below) are granted and governed by the terms and conditions of this Notice, the
Time Warner Cable Inc. 2011 Stock Incentive Plan, as amended from time to time
(the “Plan”), and the Time Warner Cable Inc. Restricted Stock Units Agreement
for Non-Employee Directors (the “Agreement”), all of which are incorporated by
reference into, and made part of this document, and which I can access and
review through the Fidelity website at www.netbenefits.fidelity.com. Each RSU
represents the unfunded, unsecured right of the Participant (defined below) to
receive a share of the Company’s common stock, par value $ .01, as provided in
the Agreement ( “Share”). I am also advised to refer to the prospectus that
contains a description of the Plan (“Prospectus”), which also may be accessed
through the Fidelity website.

 

  1. I, <Name>, am the Participant.

 

  2. I understand that the distribution of the RSUs shall occur as provided in
Section 3 below and pursuant to the terms of the Agreement, in the form of
Shares issued under the Plan, subject to earlier forfeiture in the event
Participant’s service as a non-employee member of the Company’s Board of
Directors (the “Board”) is terminated for Cause, as provided in the Agreement.

 

  3. Participant has been granted an Award of Restricted Stock Units (RSUs) as
follows:

 

Date of Award:

  <Date> Total Number of RSUs Awarded:   <Number of Units>

Distribution Date(s):

 

50% of Shares distributed upon the earlier of (1) <date> and (2) termination
from the Board; and

 

50% of Shares distributed upon termination from the Board

 

  4. I acknowledge and agree that upon distribution, the value of my RSUs shall
be considered taxable compensation and I will be responsible for remitting all
such taxes owed to the proper taxing authorities.

 

  5. I hereby consent to receive the Plan and the Prospectus and other
communications related to the Plan electronically via the Fidelity website, and
I agree that I have had an opportunity to review these records.

 

  6. I understand that, in order to manage and administer my RSUs, the Company
will process, use and transfer certain personal information about me, as
detailed and described in Section 19 of the Agreement, which is incorporated by
reference into and made part of this Notice.

 

  7. I further agree that I have read and will comply with the Company’s
Securities Trading Policy (also accessible on the Fidelity website), which I
understand may be updated from time to time.

 

  8. I understand that I may be entitled now and from time to time to receive
certain other documents, including the Company’s annual report to stockholders
and proxy statements (which become available each year approximately three
months after the Company’s fiscal year end), and I hereby consent to receive
such documents electronically on the internet or as the Company directs.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer or agent as of the         day of                     ,
2012.

 

Time Warner Cable Inc. By:     

 

Accepted and Agreed to: Participant:        (Signature)



--------------------------------------------------------------------------------

For Use After January 1, 2012

Time Warner Cable Inc.

Restricted Stock Unit Agreement for Non-Employee Directors

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

TIME WARNER CABLE INC. (the “Company”) and I agree that these RSUs (defined
below) are granted and governed by the terms and conditions of this Notice, the
Time Warner Cable Inc. 2011 Stock Incentive Plan, as amended from time to time
(the “Plan”), and the Time Warner Cable Inc. Restricted Stock Units Agreement
for Non-Employee Directors (the “Agreement”), all of which are incorporated by
reference into, and made part of this document, and which I can access and
review through the Fidelity website at www.netbenefits.fidelity.com. Each RSU
represents the unfunded, unsecured right of the Participant (defined below) to
receive a share of the Company’s common stock, par value $ .01, as provided in
the Agreement ( “Share”). I am also advised to refer to the prospectus that
contains a description of the Plan (“Prospectus”), which also may be accessed
through the Fidelity website.

 

  1. I, <Name>, am the Participant.

 

  2. I understand that the distribution of the RSUs shall occur as provided in
Section 3 below and pursuant to the terms of the Agreement, and shall occur in
Shares issued under the Plan, subject to earlier forfeiture in the event
Participant’s service as a non-employee member of the Company’s Board of
Directors (the “Board”) is terminated for Cause, as provided in the Agreement.

 

  3. Participant has been granted an Award of Restricted Stock Units (RSUs) as
follows:

 

Date of Award:

   <Date>

Total Number of RSUs Awarded:

   <Number of Units>

Distribution Date:

   Upon termination from the Board

 

  4. I acknowledge and agree that upon distribution, the value of my RSUs shall
be considered taxable compensation and I will be responsible for remitting all
such taxes owed to the proper taxing authorities.

 

  5. I hereby consent to receive the Plan and the Prospectus and other
communications related to the Plan electronically via the Fidelity website, and
I agree that I have had an opportunity to review these records.

 

  6. I understand that, in order to manage and administer my RSUs, the Company
will process, use and transfer certain personal information about me, as
detailed and described in Section 19 of the Agreement, which is incorporated by
reference into and made part of this Notice.

 

  7. I further agree that I have read and will comply with the Company’s
Securities Trading Policy (also accessible on the Fidelity website), which I
understand may be updated from time to time.

 

  8. I understand that I may be entitled now and from time to time to receive
certain other documents, including the Company’s annual report to stockholders
and proxy statements (which become available each year approximately three
months after the Company’s fiscal year end), and I hereby consent to receive
such documents electronically on the internet or as the Company directs.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer or agent as of the         day of                     ,
2012.

 

Time Warner Cable Inc. By:     

 

Accepted and Agreed to: Participant:        (Signature)



--------------------------------------------------------------------------------

For Use After January 1, 2012

Time Warner Cable Inc.

Restricted Stock Units Agreement

For Non-Employee Directors

General Terms and Conditions

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock units (the
“RSUs”) provided for herein to the Participant pursuant to the Plan and the
terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

Definitions. Whenever the following terms are used in this Agreement, they shall
have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

“Cause” means (i) the Participant’s continued failure substantially to perform
such Participant’s duties (other than as a result of total or partial incapacity
due to physical or mental illness) for a period of ten (10) days following
written notice by the Company to the Participant of such failure,
(ii) dishonesty in the performance of the Participant’s duties, (iii) the
Participant’s conviction of, or plea of nolo contendere to, a crime constituting
(A) a felony under the laws of the United States or any state thereof or (B) a
misdemeanor involving moral turpitude, in either case which is injurious to the
financial condition or business reputation of the Company or any of its
Affiliates, (iv) the Participant’s willful malfeasance or willful misconduct in
connection with the Participant’s duties or any act or omission which is
injurious to the financial condition or business reputation of the Company or
any of its Affiliates, or (v) the Participant’s breach of any non-competition,
non-solicitation or confidentiality provisions to which the Participant is
subject. The determination of the Board as to the existence of “Cause” will be
conclusive on the Participant and the Company.

“Disability” of the Participant shall have the meaning ascribed to such term in
the Company’s long-term disability plan or policy (whether or not the
Participant is a participant in such plan or policy), as in effect from time to
time, to the extent that such definition also constitutes such Participant being
considered “disabled” under Section 409A(a)(2)(C) of the Code.

“Notice” means the Notice of Grant of Restricted Stock Units, which has been
provided to the Participant separately and which accompanies and forms a part of
this Agreement.

“Participant” means a non-employee member of the Board to whom RSUs as set forth
in the Notice have been awarded pursuant to the Plan and shall have the same
meaning as may be assigned to the terms “Holder” or “Participant” in the Plan.

“Plan” means the Time Warner Cable Inc. 2011 Stock Incentive Plan, as such plan
may be amended, supplemented or modified from time to time.

Grant of Restricted Stock Units. The Company hereby grants to the Participant
(the “Award”), on the terms and conditions hereinafter set forth, the number of
RSUs set forth on the Notice. Each RSU represents the unfunded, unsecured right
of the Participant to receive one Share on the date(s)



--------------------------------------------------------------------------------

specified herein or in the Notice. RSUs do not constitute issued and outstanding
Shares for any corporate purposes and do not confer on the Participant any right
to vote on matters that are submitted to a vote of holders of Shares.

Dividend Equivalents and Retained Distributions. If on any date while RSUs are
outstanding hereunder the Company shall pay any regular cash dividend on the
Shares, the Participant shall be paid, for each RSU held by the Participant on
the record date, an amount of cash equal to the dividend paid on a Share (the
“Dividend Equivalents”) at the time that such dividends are paid to holders of
Shares. If on any date while RSUs are outstanding hereunder the Company shall
pay any dividend other than a regular cash dividend or make any other
distribution on the Shares, the Participant shall be credited with a bookkeeping
entry equivalent to such dividend or distribution for each RSU held by the
Participant on the record date for such dividend or distribution, but the
Company shall retain custody of all such dividends and distributions (the
“Retained Distributions”); provided, however, that if the Retained Distribution
relates to a dividend paid in Shares, the Participant shall receive an
additional amount of RSUs equal to the product of (i) the aggregate number of
RSUs held by the Participant pursuant to this Agreement through the related
dividend record date, multiplied by (ii) the number of Shares (including any
fraction thereof) payable as a dividend on a Share. Retained Distributions will
not bear interest and will be subject to the same restrictions and payment
timing as the RSUs to which they relate.

Delivery of Shares.

Subject to the terms and provisions of the Plan and this Agreement, except as
provided below, the Company shall issue or transfer to the Participant, within
sixty (60) days following the Distribution Date as stated in the Notice, of the
number of Shares as set forth on the Notice and the related Retained
Distributions, if any, covered by that portion of the Award. Except as otherwise
provided in paragraphs 6 and 7, the issuance or transfer of such Shares and any
related Retained Distributions shall occur only if the Participant’s continued
service from the Date of Grant as a non-employee member of the Board has not
been terminated for Cause. If the Participant’s continued service from the Date
of Grant as a non-employee member of the Board is terminated for Cause, then all
outstanding RSUs shall be completely forfeited.

RSUs Extinguished. Upon the issuance or transfer of Shares in accordance with
this Agreement, the RSUs shall be extinguished and such RSUs will not be
considered to be held by the Participant for any purpose.

Fractional Shares. Upon the final issuance or transfer of Shares and Retained
Distributions, if any, to the Participant pursuant to this Agreement, in lieu of
a fractional Share, the Participant shall receive a cash payment equal to the
Fair Market Value of such fractional Share.

Termination of Service Due to Death or Disability. If the Participant’s service
as a non-employee member of the Board terminates as a result of his or her death
or Disability, then to the extent the RSUs were not extinguished prior to such
termination of service, the Shares subject to the RSUs shall be issued or
transferred to the Participant as soon as practicable following such termination
of service.

Acceleration of Distribution Date. Subject to paragraph 7 and the terms of any
agreement entered into by the Participant and the Company that provides for
treatment of RSUs that is more favorable to the Participant than the terms of
this paragraph 6, in the event of a Change in Control that also constitutes a
change in ownership or effective control of the Company, or in the ownership of
a substantial portion of the assets of the Company, within the meaning of
Section 409A(a)(2)(A)(v) of the Code (a “409A Change in Control Event”), to the
extent the Award has not been previously canceled or forfeited, Shares subject
to the RSUs shall be issued or transferred to the Participant, as soon as
practicable following such Change in Control, along with any related Retained
Distributions. To the extent that a Change in Control does not constitute a 409A
Change in Control Event, the issuance of Shares and any related Retained
Distributions shall be made at the times otherwise provided hereunder as if no
Change in Control had occurred.



--------------------------------------------------------------------------------

Limitation on Acceleration. Notwithstanding any provision to the contrary in the
Plan or this Agreement, if the Payment (as defined in §7(c) below) due to the
Participant hereunder as a result of the acceleration of issuance or transfer of
the Shares subject to the RSUs pursuant to paragraph 6 of this Agreement, either
alone or together with all other Payments received or to be received by the
Participant from the Company or any of its Affiliates (collectively, the
“Aggregate Payments”), or any portion thereof, would be subject to the excise
tax imposed by Section 4999 of the Code (or any successor thereto), the
following provisions shall apply:

If the net amount that would be retained by the Participant after all taxes on
the Aggregate Payments are paid would be greater than the net amount that would
be retained by the Participant after all taxes are paid if the Aggregate
Payments were limited to the largest amount that would result in no portion of
the Aggregate Payments being subject to such excise tax, the Participant shall
be entitled to receive the Aggregate Payments.

If, however, the net amount that would be retained by the Participant after all
taxes were paid would be greater if the Aggregate Payments were limited to the
largest amount that would result in no portion of the Aggregate Payments being
subject to such excise tax, the Aggregate Payments to which the Participant is
entitled shall be reduced to such largest amount.

The term “Payment” shall mean any transfer of property within the meaning of
Section 280G of the Code.

The determination of whether any reduction of Aggregate Payments is required and
whether to waive the right to any Payments due under this Agreement or any
portion thereof shall be made by the Participant, and such determinations shall
be conclusive and binding on the Company and its Affiliates. To the extent that
the Participant elects to waive the right to any Payments due under this
Agreement, such Payments and the RSUs and any related Retained Distributions
shall be forfeited.

The Company shall promptly pay, upon demand by the Participant, but no later
than the end of the year following the year in which incurred, all legal fees,
court costs, fees of experts and other costs and expenses that the Participant
incurred in any actual, threatened or contemplated contest of the Participant’s
interpretation of, or determination under, the provisions of this paragraph 7.

Taxes. The Participant shall be solely responsible for payment of any applicable
federal, state, local or self-employment and other related taxes in connection
with the issuance or transfer of Shares subject to the RSUs, or any related
Retained Distributions or the payment of any Dividend Equivalents.

Changes in Capitalization and Government and Other Regulations. The Award shall
be subject to all of the terms and provisions as provided in this Agreement and
in the Plan, which are incorporated by reference herein and made a part hereof,
including, without limitation, the provisions of Section 12 of the Plan
(generally relating to adjustments to the number of Shares subject to the Award,
upon certain changes in capitalization and certain reorganizations and other
transactions).

Forfeiture. A breach of any of the foregoing restrictions or a breach of any of
the other restrictions, terms and conditions of the Plan or this Agreement, with
respect to any of the RSUs or any related Dividend Equivalents and Retained
Distributions, except as waived by the Board or the Committee, will cause a
forfeiture of such RSUs and any Dividend Equivalents or Retained Distributions
relating thereto.



--------------------------------------------------------------------------------

Right of Company to Terminate Service. Nothing contained in the Plan or this
Agreement shall confer on any Participant any right to continue service as a
non-employee member of the Board of the Company or any of its Affiliates, and
the Company and any such Affiliate shall have the right to terminate the service
of the Participant at any such time, with or without cause, notwithstanding the
fact that some or all of the RSUs and related Retained Distributions covered by
this Agreement may be forfeited as a result of such termination. The granting of
the RSUs under this Agreement shall not confer on the Participant any right to
any future Awards under the Plan or employment by the Company or any of its
Affiliates.

Notices. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to Time Warner Cable Inc., at 7910 Crescent Executive
Drive, Charlotte, NC 28217, attention Manager, Executive Compensation, and to
the Participant at his or her address, as it is shown on the records of the
Company or its Affiliate, or in either case to such other address as the Company
or the Participant, as the case may be, by notice to the other may designate in
writing from time to time.

Interpretation and Amendments. The Board and the Committee (to the extent
delegated by the Board) have plenary authority to interpret this Agreement and
the Plan, to prescribe, amend and rescind rules relating thereto and to make all
other determinations in connection with the administration of the Plan. The
Board or the Committee may from time to time modify or amend this Agreement in
accordance with the provisions of the Plan, provided that no such amendment
shall adversely affect the rights of the Participant under this Agreement
without his or her consent.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and shall be binding upon
and inure to the benefit of the Participant and his or her legatees,
distributees and personal representatives.

Copy of the Plan. The Participant agrees and acknowledges that he or she has
received and read a copy of the Plan.

Governing Law. The Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to any choice of law
rules thereof which might apply the laws of any other jurisdiction.

Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each party hereto hereby waives, and covenants that it will
not assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any suit, action, or other proceeding arising
out of or based upon this Agreement.

Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably submits to the jurisdiction of the state courts of the State
of New York and the jurisdiction of the United States District Court for the
Southern District of New York for the purposes of any suit, action or other
proceeding arising out of or based upon this Agreement. Each of the parties
hereto to the extent permitted by applicable law hereby waives, and agrees not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding brought in such courts, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that such suit, action or
proceeding in the above-referenced courts is brought in an inconvenient forum,
that the venue of such suit, action or proceedings, is improper or that this
Agreement may not be enforced in or by such court. Each of the parties hereto
hereby consents to service of process by mail at its address to which notices
are to be given pursuant to paragraph 12 hereof.

Personal Data. The Company may hold, collect, use, process and transfer, in
electronic or other form, certain personal information about the Participant for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. Participant understands that the
following personal information is required for the above named purposes: his/her
name, home address



--------------------------------------------------------------------------------

and telephone number, office address (including department and employing entity)
and telephone number, e-mail address, date of birth, citizenship, country of
residence at the time of grant, work location country, system employee ID,
employee local ID, employment status (including international status code),
supervisor (if applicable), job code, title, salary, bonus target and bonuses
paid (if applicable), termination date and reason, taxpayer’s identification
number, tax equalization code, US Green Card holder status, contract type
(single/dual/multi), any shares of stock or directorships held in the Company,
details of all grants of RSUs (including number of grants, grant dates, vesting
type, vesting dates, and any other information regarding RSUs that have been
granted, canceled, vested, or forfeited) with respect to the Participant,
estimated tax withholding rate, brokerage account number (if applicable), and
brokerage fees (the “Data”). Participant understands that Data may be collected
from the Participant directly or from the Company. Participant understands that
Data may be transferred to third parties assisting the Company in the
implementation, administration and management of the Plan, including the brokers
approved by the Company, the broker selected by the Participant from among such
Company-approved brokers (if applicable), tax consultants and the Company’s
software providers (the “Data Recipients”). Participant understands that some of
these Data Recipients may be located outside the Participant’s country of
residence, and that the Data Recipient’s country may have different data privacy
laws and protections than the Participant’s country of residence. Participant
understands that the Data Recipients will receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan. Participant
understands that Data will be held only as long as necessary to implement,
administer and manage the Participant’s participation in the Plan. Participant
understands that Data may also be made available to public authorities as
required by law, e.g., to the U.S. government. Participant understands that the
Participant may, at any time, review Data and may provide updated Data or
corrections to the Data by written notice to the Company. Except to the extent
the collection, use, processing or transfer of Data is required by law,
Participant may object to the collection, use, processing or transfer of Data by
contacting the Company in writing. Participant understands that such objection
may affect his/her ability to participate in the Plan. Participant understands
that he/she may contact the Company’s Stock Plan Administration to obtain more
information on the consequences of such objection.

Compliance With Code Section 409A. The Agreement is intended to comply with the
requirements of Code section 409A to avoid taxation under Code section
409A(a)(1) and shall at all times be interpreted, operated and administered in a
manner consistent with this intent. References herein to ceasing to be a member
of the Board and similar terms used in this Agreement shall be deemed to refer
to “separation from service” within the meaning of Code section 409A to the
extent necessary to comply with Code section 409A. Notwithstanding any provision
of the Agreement to the contrary, if at the time of a Participant’s separation
from service, the Participant is a “specified employee” as defined in Code
section 409A and any Shares or amounts otherwise payable under this Agreement as
a result of such separation from service are subject to Code section 409A, then
no transfer or payment of such Shares or amounts shall be made until the date
that is six months following the Participant’s separation from service (or the
earliest date as is permitted under Section 409A of the Code), and the Company
will transfer or pay any Shares or amounts that are delayed under the foregoing
within sixty (60) days of such date. Notwithstanding the forgoing or any other
term or provision of this Agreement or the Plan, neither the Company nor any
Affiliate nor any of its or their officers, directors, employees, agents or
other service providers shall have any liability to any person for any taxes,
penalties or interest due on any amounts paid or payable hereunder, including
any taxes, penalties or interest imposed under Code section 409A.